DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on April 12, 2022. 
Claims 1 and 14 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments
Applicant's arguments filed on April 12, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to WALLACE in combination with LU and HSU teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 14, the claim limitation “generating recipes at the active tier” is not supported in the specification, and therefore, constitutes new matter. If Applicant disagrees that the claim limitation of claims 1 and 14 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 2-13 and 15-19, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1), hereafter LU, in view of HSU (Pub. No.: US 2017/0169233 A1), hereafter HSU, and WALLACE (Patent No.: US 10,078,583 B1), hereafter WALLACE.
Regarding claim 1, LU teaches:
In a computing system that provides an active tier of data and a cloud tier of data, a method for performing a garbage collection operation in the cloud tier (LU C14:L24-32 teach performing maintenance routine such as garbage collection of a deduplicated storage system, which includes active storage tier and archive storage tier; see also HSU FIG. 1 for cache 113 (i.e. active tier) in the host and storage pool 300 (i.e. cloud tier) on the network (see [0027-0028]), where [0081] teaches performing space reclamation of clumps stored within the storage nodes of the storage pool; see also [0082]),
the method comprising: processing metadata in the computing system for the cloud tier by a garbage collection engine at an on-premise system associated with the active tier to identify containers in the cloud tier to be cleaned (LU C14:L24-32 teach data chunks may be reorganized within the same or different storage area such as a compression region or a container as part of garbage collection operations, where C18:L3-18 teach garbage collection reclaiming unused space by copying forward live chunks and grouping them based on similarity, identifying similar containers and grouping those live chunks; C6:L38-53 teach storage system 104 includes storage software 105, deduplication storage engine 107, and storage units 108-109 (see FIG. 1), which may be implemented locally or remotely (e.g. multi-node operating environment), where FIG. 9 illustrates storage unit 108 as active unit (i.e. active tier) and storage unit 109 as archive unit (i.e. cloud tier)),
wherein the identified containers contain compression regions (see LU FIG. 9 for containers storing compression regions),
wherein at least some of the compression regions include both dead segments and live segments […] (LU C4:L54-57 teach data chunks are stored in compression regions (CRs), where C18:L3-18 teach some chunks may be dead and interspersed among live chunks, where the live chunks are copied forward to new locations).
LU does not appear to explicitly teach wherein at least some of the compression regions include both dead segments and live segments that are encrypted; generating recipes at the active tier that identify locations of the live segments and of the dead segments in the compression regions in the identified containers; sending the recipes from the garbage collection engine in the active tier to a microservice operating in a cloud; performing the recipes by the microservice, wherein the microservice decrypts the compression regions in the identified containers including the compression regions that include both dead segments and live segments, copies only the live segments to compression regions in new containers from the identified containers; encrypting the live segments in the compression regions in the new containers; and deleting the identified containers after the recipes have been performed to free storage space used by the identified containers. 
However, HSU teaches wherein at least some of the compression regions include both dead segments and live segments that are encrypted (HSU [0080] teaches a clump that contains dead data is referred to as a dead clump, where during space reclamation, live clumps within an existing container (i.e. compression region) are copied to a new container so that the previous container, which included both live and dead clumps (i.e. live segments and dead segments), can be made available for reuse, a process also known as copy-forward operation; see [0066] & FIG. 6 for CBlocks, which are compressed prior to encrypting, and [0082] for updating encryption keys or encryption methods on stored clumps and re-encrypting encrypted data).
LU in view of HSU also teaches generating recipes […] that identify locations of the live segments and of the dead segments in the compression regions in the identified containers; sending the recipes from the garbage collection engine […] to a microservice operating in a cloud; performing the recipes by the microservice (HSU [0081] teaches task workers (i.e. microservice) represent processes or threads, which may run on specific storage nodes within the storage pool, where task workers located on specific storage nodes receive tasks related to clumps stored within their corresponding storage node; [0083] teaches techniques of mark-and-sweep and copy-forward to identify and move live clumps to new containers by (a) identifying the objects that are currently live, (b) marking the clumps that store data for those objects as live, and then (c) freeing up all clumps that are not marked as live, where the job controller delegates the following mark-and-sweep tasks to task workers: (1) identifying the live objects using file system metadata, (2) identifying the live clumps as clumps that contain the live objects based on object-to-clump mapping, and (3) determining containers that contain the identified live clumps using the fingerprint index; [0084] teaches each of the task workers receives a subset of container IDs and iterates through each container and performs copy-forward operations on the live clumps within each container to new containers),
wherein the microservice decrypts the compression regions in the identified containers including the compression regions that include both dead segments and live segments (HSU [0085] teaches the task workers determine the encryption index value stored within each CBlock within the live clumps for a particular container, reading the metadata associated with the CBlocks within the clump to determine the encryption index value used to encrypt the data within CBlocks; the task workers may also send an encryption key request to the storage controller 320 to retrieve the needed encryption keys to decrypt the CBlocks, then decrypts the CBlocks using the received encryption keys; see also [0078]; see LU FIG. 9 for containers storing compression regions),
copies only the live segments to compression regions in new containers from the identified containers (see LU C18:L3-18 for identifying live chunks to be copied forward to new locations and grouping those live chunks; HSU [0086] teaches after the CBlocks are encrypted, new clumps are generated for the encrypted CBlocks and the new clumps are stored within the new containers as part of the copy-forward process);
encrypting the live segments in the compression regions in the new containers (HSU [0086] teaches the storage controller 320 sends the current encryption key and encryption index value to the task worker when sending the subset of container IDs for copying-forward, where the task workers re-encrypt the CBlocks using the current encryption key; see also [0078]);
and deleting the identified containers after the recipes have been performed to free storage space used by the identified containers (see LU C14:L15-32 for reorganizing containers as part of a maintenance routine such as garbage collection, where HSU [0080] teaches space reclamation, where storage regions occupied by dead clumps are reclaimed so that the clumps may be reused to store new live data; [0083] also teaches freeing up all clumps that are not marked as live).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU and HSU before them, to include HSU’s encrypting data using space reclamation in LU’s deduplicated storage system. One would have been motivated to make such a combination in order to protect sensitive information by providing an efficient approach to encrypting data that protects the data during transit between application servers and storage systems and benefit from compression and deduplication techniques as taught by HSU ([0003] & [0006]).
LU in view of HSU does not appear to explicitly teach generating recipes at the active tier and recipes from the garbage collection engine in the active tier.
However, WALLACE teaches generating recipes at the active tier (WALLACE C22:L2-16 teach garbage collection module 1303 implementing on-premise garbage collection within a data center, the garbage collection module having direct access to the storage units 1310, where C20:L3-4 teach storage units 1310 may be implemented locally; C26:L37-48 teach GC logic 1904 generating garbage collection recipe and performing deduplication garbage collection operations on storage container 1903 (see FIG. 19) based on the garbage collection recipe; see also C27:L37-38 for performing local recipe generation and local garbage collection),
recipes from the garbage collection engine in the active tier (see WALLACE FIG. 19, C22:L2-16, C26:L37-48, and C27:L37-38 above).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LU, HSU, and WALLACE before them, to modify LU and HSU’s deduplicated storage system using GC logic performing local recipe generation and local garbage collection as taught by WALLACE. Using the known technique of performing local recipe generation and local garbage collection to provide the predictable result of performing local recipe generation and local garbage collection in LU and HSU would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that LU in view of HSU was ready for improvement to incorporate the GC logic performing local recipe generation and local garbage collection as taught by WALLACE.
Regarding claim 14, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HSU also teaches A non-transitory computer readable medium comprising computer executable instructions (see HSU [0092], [0096], and claim 12).
Regarding claim 2, LU in view of HSU and WALLACE teaches the elements of claim 1 as outlined above. LU in view of HSU and WALLACE also teaches: 
wherein the recipes identify at least a container, a location of the live segments or of the dead segments in the compression regions included in the container, and a destination container for storing the live segments (LU FIG. 9 illustrates containers storing compression regions, and HSU [0080] teaches space reclamation, where storage regions occupied by dead clumps are reclaimed so that the clumps may be reused to store new live data, where live clumps within an existing container are copied to a new container so that the previous container, which may have included both live and dead clumps can be made available for reuse as a copy-forward operation; see also [0083] as taught above in reference to claim 1 for determining containers that contain the identified live clumps using the fingerprint index; see also [0084] as taught above in reference to claim 1 for each of the task workers receiving a subset of container IDs and iterating through each container and performing copy-forward operations on the live clumps within each container to new containers).
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, LU in view of HSU and WALLACE teaches the elements of claim 1 as outlined above. LU in view of HSU and WALLACE also teaches: 
decompressing the compression regions prior to copying forward the live segments and compressing the live segments in the compression regions of the new containers (see HSU [0078] & [0085] as taught above in reference to claim 1 for decrypting and then re-encrypting the CBlocks during the copy-forward phase, where [0073] teaches after decrypting the CBlock, decompressing the CBlock to generate the uncompressed decrypted data stored in CBlock, and [0066] teaches prior to encrypting the CBlocks, compressing each of the CBlocks using a compression algorithm). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, LU in view of HSU and WALLACE teaches the elements of claim 1 as outlined above. LU in view of HSU and WALLACE also teaches: 
updating the metadata to reflect the cloud tier after performing the recipes (HSU [0080] teaches object O is updated, and the updated version of object O written out to clumps X, Y, and Z, where in response to the update, the metadata that maps object O to clumps A, B, and C is deleted and metadata that maps object O to clumps X, Y, and Z is created as live clumps within an existing container are copied to a new container). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 5, LU in view of HSU and WALLACE teaches the elements of claim 1 as outlined above. LU in view of HSU and WALLACE also teaches: 
transmitting at least one key to the microservice, wherein the at least one key is used to decrypt the compression regions prior to copying forward the live segments, and to encrypt the live segments in the new compression regions after copying forward the live segments (see HSU [0085] as taught above in reference to claim 1, where the task workers may also send an encryption key request to the storage controller 320 to retrieve the needed encryption keys to decrypt the CBlocks, then decrypts the CBlocks using the received encryption keys; [0086] also teaches the storage controller 320 sends the current encryption key and encryption index value to the task worker when sending the subset of container IDs for copying-forward, where the task workers re-encrypt the CBlocks using the current encryption key; [0078] also teaches during the copy-forward phase, data may be decrypted and then re-encrypted using the new encryption key). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, LU in view of HSU and WALLACE teaches the elements of claim 5 as outlined above. LU in view of HSU and WALLACE also teaches: 
identifying metadata of L0 and Lp containers included in the metadata for the cloud tier, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers (see HSU [0083] as taught above in reference to claim 1 for (1) identifying the live objects using file system metadata, (2) identifying the live clumps as clumps that contain the live objects based on object-to-clump mapping, and (3) determining containers that contain the identified live clumps using the fingerprint index).
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 6.
Regarding claim 7, LU in view of HSU and WALLACE teaches the elements of claim 6 as outlined above. LU in view of HSU and WALLACE also teaches: 
performing a lookup to identify live segments and dead segments of the Lp containers (see HSU [0083] as taught above in reference to claim 1). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 8, LU in view of HSU and WALLACE teaches the elements of claim 7 as outlined above. LU in view of HSU and WALLACE also teaches: 
generating the recipes that allow the live segments from the Lp containers to be copied into new LP containers (see HSU [0083-0084] as taught above in reference to claim 1). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 8.
Regarding claim 9, LU in view of HSU and WALLACE teaches the elements of claim 8 as outlined above. LU in view of HSU and WALLACE also teaches: 
writing the new Lp containers locally and to the cloud (HSU [0057] teaches block data being written to the storage pool and then also added to the cache, where [0083-0084] teach copy-forward operation). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 10, LU in view of HSU and WALLACE teaches the elements of claim 9 as outlined above. LU in view of HSU and WALLACE also teaches: 
copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud (HSU [0071] teaches deduplication may be performed during a space reclamation job (see [0080-0084] as taught above in reference to claim 1 for copy-forward operation to new containers), where deduplication is performed by comparing the fingerprints (i.e. metadata) of the generated clumps to fingerprints stored, and if the clump is not currently stored, then storing the clump; [0057] teaches if the block’s fingerprint is not found in host cache or the global fingerprint index 521, the fingerprints for the block are added to the global fingerprint index 521, where [0043] teaches fingerprints of the blocks are stored in cache 113, and [0050] teaches the fingerprint index 521 can be stored in the host or in the controller of the node in the storage pool).
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 11, LU in view of HSU and WALLACE teaches the elements of claim 1 as outlined above. LU in view of HSU and WALLACE also teaches: 
iterating metadata sections of local CMETA containers to identify live segments of L0 containers (see HSU [0083] as taught above in reference to claim 1 for determining containers that contain the identified live clumps using the fingerprint index 521, where [0084] teaches the task workers iterating through each container and performs copy forward operations on the live clumps within each container). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 11.
Regarding claim 12, LU in view of HSU and WALLACE teaches the elements of claim 11 as outlined above. LU in view of HSU and WALLACE also teaches: 
forming the recipes based on the local CMETA containers (see HSU [0083] as taught above in reference to claim 1 for mark-and-sweep and copy-forward technique using the fingerprint index 521). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 12.
Regarding claim 13, LU in view of HSU and WALLACE teaches the elements of claim 12 as outlined above. LU in view of HSU and WALLACE also teaches: 
copying metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud (see HSU [0043], [0050], [0057], and [0071] as taught above in reference to claim 10). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 13.
Regarding claim 15, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 18, LU in view of HSU and WALLACE teaches the elements of claim 17 as outlined above. LU in view of HSU and WALLACE also teaches:
identifying metadata of L0 and Lp containers included in the metadata for the cloud tier, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers (see HSU [0083] as taught above in reference to claim 6);
performing a lookup to identify live segments and dead segments of the Lp containers (see HSU [0083] as taught above in reference to claim 7);
generating the recipes that allow only the live segments from the Lp containers to be copied into new LP containers (see HSU [0083-0084] as taught above in reference to claim 8);
writing the new Lp containers locally and to the cloud (see HSU [0057] & [0083-0084] as taught above in reference to claim 9);
and copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud (see HSU [0043], [0050], [0057], and [0071] as taught above in reference to claim 10).
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 18.
Regarding claim 19, LU in view of HSU and WALLACE teaches the elements of claim 1 as outlined above. LU in view of HSU and WALLACE also teaches:
iterating metadata sections of local CMETA containers to identify live segments of L0 containers (see HSU [0083-0084] as taught above in reference to claim 11);
forming the recipes based on the local CMETA containers (see HSU [0083] as taught above in reference to claim 12); 
and copying metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud (see HSU [0043], [0050], [0057], and [0071] as taught above in reference to claim 13). 
The same motivation that was utilized for combining LU, HSU, and WALLACE as set forth in claim 1 is equally applicable to claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WALLACE (Patent No.: US 10,235,285 B1) – “METHOD AND SYSTEM FOR DISTRIBUTED GARBAGE COLLECTION OF DEDUPLICATED DATASETS” relates to using recipes to perform garbage collection of deduplicated datasets.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138